NO. 07-11-0041-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                         OCTOBER 3, 2011


                                          DANIEL RAMOS,

                                                                             Appellant
                                                    v.

                                      THE STATE OF TEXAS,

                                                                              Appellee
                               _____________________________

               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY;

            NO. CR2010-180; HONORABLE JACK H. ROBISON, PRESIDING


                                               Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Daniel Ramos was convicted of criminally negligent homicide in the death of

Maria Gallegos as well as three counts of tampering with evidence.1 He challenges

those convictions by contending 1) the evidence is legally insufficient to support the


        1
        The three counts of tampering with evidence were in Cause No. CR2010-085. The trial court
entered an agreed order joining that cause with Cause No. CR2010-180. The record is unclear as to
whether that joinder was for purposes of trial only. There was only one jury charge submitted to the jury,
which was in Cause No. CR2010-180, but it addressed all of the charged offenses. However, it appears
separate judgments were entered in each cause number. Appellant filed a notice of appeal only in
CR2010-180, although it is clear he intended to appeal all of the judgments.
conviction of tampering with the victim’s body, and 2) California convictions that would

not be final in Texas cannot be used to enhance his punishment.

       Issue 1 – Alteration of Body

       The first complaint encompasses only his conviction under the third count of

tampering with evidence. Through it, the State alleged that appellant “. . . did alter,

destroy or conceal a thing, namely a human corpse to–wit: the body of Maria Margarita

Gallegos, with intent to impair its verity, or availability as evidence . . . . ” His conviction

for that offense allegedly was invalid because the State failed to prove he “altered” the

corpse. We overrule the issue.

       The record contains evidence illustrating that appellant dragged the body of

Maria Gallegos around his apartment before law enforcement authorities arrived. Thus,

her body was no longer in the identical position (geographically and physically) in which

it would have been had he not moved it. Furthermore, there appeared marks on the

corpse apparently caused by the decedent’s skin coming in contact with the floor as

appellant dragged it. So too did appellant’s action cause the victim’s torso to become

exposed.

       Years ago, we had occasion to assess the ordinary meaning of the word “alter.”

Though the dispute in King’s Court Racquetball v. Dawkins, 62 S.W.3d 229 (Tex. App.–

Amarillo 2001, no pet.) involved a lease, what that particular word meant lay at the heart

of the controversy.     And, there we interpreted it as denoting “to change or make

different.” Id. at 233. We see no reason why the plain meaning of that word should

differ here. Nor do we see any reason why the act of physically manipulating potential

evidence of a crime should not be encompassed within that definition. See Rotenberry

                                               2
v. State, 245 S.W.3d 583, 589 (Tex. App.–Fort Worth 2007, pet. ref’d) (stating that

alteration involves acts that physically manipulate the evidence). Given this and the

evidence that appellant’s manipulation of Maria’s body caused its appearance and

position to be different from the appearance and position it would have been in had he

not dragged it, we find some evidence upon which a rational jury could find, beyond

reasonable doubt, that he altered the corpse.

      Issue 2 – Enhancements

      Appellant next argues that his two prior California convictions could not have

been used to enhance punishment at bar. This is allegedly so because they were not

deemed final under Texas law, though they were final under the law of California. We

overrule the issue.

      No one disputes that convictions resulting in probation are considered final in

California. People v. Laino, 87 P.3d 27, 38 (Cal. 2004). And, while the same cannot be

said about a like conviction in Texas, Jordan v. State, 36 S.W.3d 871, 875 (Tex. Crim.

App. 2001), we use the law of the jurisdiction from which the conviction arose to

determine its finality for purposes of enhancement in Texas. See Dunn v. State, No. 14-

05-00276-CR, 2006 Tex. App. LEXIS 7425, at *5-6 (Tex. App.–Houston [14th Dist.]

August 17, 2006, pet. ref’d) (not designated for publication) (permitting a probated

Delaware conviction to be used to enhance punishment in Texas since it was

considered final in Delaware); Skillern v. State, 890 S.W.2d 849, 883 (Tex. App.–Austin

1994, pet. ref’d) (same but involving a federal probated conviction); Dominique v. State,

787 S.W.2d 107, 108-09 (Tex. App.–Houston [14th Dist.] 1990, pet. ref’d, untimely filed)



                                           3
(same but involving a Louisiana probated conviction). Thus, appellant’s two convictions

in California were available to enhance his punishment here.

      Accordingly, the judgments are affirmed.



                                                 Brian Quinn
                                                 Chief Justice



Publish.




                                           4